On November 30, 2004, the defendant was sentenced to twenty (20) years in the Montana State Prison for the offense of Aggravated Assault, a felony; and ten (10) years in the Montana State Prison, with five (5) years suspended, for the use of a weapon during the commission of the offense. The terms shall run consecutively with each other.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Melody Brown. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence is dismissed.
Done in open Court this 6 th day of March, 2006.
*17DATED this 17th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.